Name: 98/200/EC: Commission Decision of 4 March 1998 authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  trade;  European Union law;  marketing;  cultivation of agricultural land
 Date Published: 1998-03-13

 Avis juridique important|31998D020098/200/EC: Commission Decision of 4 March 1998 authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive 68/193/EEC Official Journal L 076 , 13/03/1998 P. 0037 - 0038COMMISSION DECISION of 4 March 1998 authorising the Member States to permit temporarily the marketing of vine propagating material not satisfying the requirements of Council Directive68/193/EEC (98/200/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 14 thereof,Having regard to the request submitted by Austria,Whereas in the Community and in Austria in particular the production of certain vine propagating materials satisfying the requirements of Directive 68/193/EEC, has been insufficient in 1997 and is therefore not adequate to meet that country's needs;Whereas it is not possible to cover this demand satisfactorily with material satisfying all the requirements laid down in the said Directive;Whereas Austria should therefore be authorised to permit the marketing, for a period expiring on 31 March 1998, of material of a category to which less stringent requirements apply;Whereas other Member States likely to supply Austria with such material should furthermore be authorised to permit its marketing to this end;Whereas this authorisation may only be used in accordance with the plant health conditions and requirements laid down by Council Directive 77/93/EEC (2), as last amended by Directive 98/2/EC (3), and in particular Commission Decision 98/201/EC of 4 March 1998, authorising the Member States exceptionally to provide for derogations from certain provisions of Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Hungary or Romania (4);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. Austria is authorised to permit, for a period expiring on 31 March 1998, the marketing on its territory of a maximum of 1 500 000 rootstock cuttings of the varieties 5BB or 5C for grafting, which have been harvested in Hungary or Romania and which do not satisfy the requirements laid down in Directive 68/193/EEC as regards certification and inspection of standard propagation material, provided that:(a) the conditions and requirements of Decision 98/201/EC authorising the Member States exceptionally to provide for derogations from certain provisions of Directive 77/93/EEC in respect of plants of Vitis L., other than fruits, originating in Hungary or Romania, are met, and(b) the official label is brown and bears the words 'less stringent requirements`.2. Austria is authorised to permit the marketing in its territory of rooted grafts produced in the Community from the abovementioned rootstock cuttings for grafting, provided that the official label is brown and bears the words 'less stringent requirements`.Article 2 Member States other than the applicant Member State are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member State, the marketing in their territories of the material authorised to be marketed under this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the quantities of propagating material permitted to be marketed in their territories under this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 4 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 93, 17. 4. 1968, p. 15.(2) OJ L 26, 31. 1. 1977, p. 20.(3) OJ L 15, 21. 1. 1998, p. 34.(4) See page 39 of this Official Journal.